In an action to recover damages for personal and property injuries allegedly sustained as the result of negligence and breach of warranty, defendant General Motors Corporation appeals: (1) from so much of an order of the Supreme Court, Nassau County, dated October 20, 1971, as denied its cross motion to dismiss the complaint for failure to comply with a notice for discovery and inspection; and (2) from an order of the same court dated January 13, 1972, which denied its motion for reargument. Appeal from order dated January 13, 1972, dismissed, without costs. An order denying a motion for reargument is not appealable. Order dated October 20, 1971 modified by inserting therein, immediately after the provision that the cross motion is “ denied ”, the following: “ except that it is granted to the extent that plaintiff is directed to furnish to the attorneys of defendant General Motors Corporation, for inspection, the materials described in items 4 and 6 of its notice of discovery and inspection dated March 9, 1970 ”, As so modified, order affirmed insofar as appealed from, without costs. Defendant General Motors is entitled to disclosure of the report prepared by plaintiff’s expert and to photographs of plaintiff’s vehicle and its component parts showing their condition shortly after the fire. Due to the passage of time the vehicle is now in a rusted, burned out condition, rendering it unjust to require General Motors to defend the action without the aid of those items (CPLR 3101, subd. [d]; American Home Prods. Corp. v. National Carloading Corp., 36 A D 2d 934; Sucrest Corp. v. Fisher Governor Co., 36 A D 2d 702; *724Garcia v. New York City Tr. Auth., 19 A D 2d 530 ; 3 Weinstein-KornMiller, New York Civ. Prac., par. 3101.53). The balance of the items sought by General Motors does not appear to be in plaintiff’s possession. Hopkins, Acting P. J., Latham, Shapiro, Gulotta and Benjamin, JJ., concur.